Citation Nr: 0104305	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post operative reconstruction, right ankle, status post 
multiple sprains.

2.  Entitlement to a compensable evaluation for right sural 
nerve neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein the veteran's claim of service connection for 
post operative reconstruction, right ankle, status post 
multiple sprains was granted and assigned a noncompensable 
evaluation, effective March 12, 1999.  By a rating decision 
dated in February 2000 the RO increased the evaluation of the 
veteran's postoperative reconstruction, right ankle, status 
post multiple sprains to 10 percent, effective March 12, 
1999.  Thereafter the veteran continued his appeal.  In the 
rating decision dated in February 2000, the RO also granted 
service connection for right sural nerve neuropathy and 
assigned a noncompensable evaluation, effective March 12, 
1999.


REMAND

The veteran contends that his service-connected post 
operative reconstruction, right ankle, status post multiple 
sprains and right sural nerve neuropathy are more disabling 
than indicated by their current evaluations.  The medical 
evidence of record contains many references to increased pain 
in the right ankle.  For example, a December 1999 VA 
examination report notes the veteran's reports of pain 
associated with ascending and descending stairs, walking long 
distances, and standing for prolonged periods of time.  The 
veteran also complained of daily flare-ups with an inability 
to function.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints.  In such instances, the provisions of 
38 C.F.R. § 4.40 (2000) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  In the case of DeLuca v. Brown, 8, Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 U.S.C.A. §§ 4.40, 4.45 (2000) 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  The Court specifically 
pointed out that an examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (2000).  Id.  
In this regard it is noted that 38 C.F.R. § 4.40 requires 
that rating of disabilities of the musculoskeletal system 
reflect functional loss due to pain and reduced strength or 
endurance. A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.45, 4.49.  In 
DeLuca the Court emphasized that a VA rating examination must 
adequately portray the extent of functional loss due to pain.

On review of the record, the Board notes that the VA 
examinations of record do not adequately portray the extent 
of functional disability due to pain in accordance with the 
Court's directives in DeLuca.  In viewing the foregoing, the 
Board finds that further medical evaluation and clarification 
is warranted prior to appellate review of the issue of 
entitlement to a rating in excess of 10 percent for post 
operative reconstruction, right ankle, status post multiple 
sprains.  In addition, adjudication of the issue of 
entitlement to a compensable evaluation for right sural nerve 
neuropathy is deferred pending completion of the requested 
development. 

The Board notes that the veteran is in disagreement with the 
initial evaluation assigned for his service-connected post 
operative reconstruction, right ankle, status post multiple 
sprains and right sural nerve neuropathy.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between the veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction - consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  Staged ratings allow for the assignment of separate 
ratings for separate periods of time based on the facts 
found.  On Remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

On a final note, prior to adjudicating the veteran's claims, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Such a duty is statutory in nature and was amended 
by H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ascertain where he has received treatment 
for the conditions in issue since 
December 1999.  After obtaining the 
requested information and any necessary 
releases from the veteran, the RO should 
contact the named medical providers and 
obtain copies of all medical records 
concerning the veteran's treatment since 
December 1999.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
orthopedic specialist in order to 
ascertain the severity of his 
postoperative reconstruction, right 
ankle, status post multiple sprains.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner must 
specifically and fully describe for the 
record all signs and symptoms associated 
with the service-connected disability.  
All indicated X-ray examinations and 
special studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The orthopedic examiner 
should be asked to describe any pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's service-connected disability; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or upon repeated use of 
the right ankle.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.

3.  Following the completion of the 
foregoing, the RO must review the claims 
file and ensure that the requested 
development has been completed.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.   

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased evaluations for postoperative 
reconstruction, right ankle, status post 
multiple sprains and right sural nerve 
neuropathy.  The propriety of "staged 
rating" as set forth in Fenderson should 
be considered.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and a reasonable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


